The plaintiff in error was tried and convicted on an information charging that J.F. (Boots) Wallace did in Stephens county, on or about the 18th day of April, 1920, unlawfully manufacture intoxicating liquors, to wit, whisky, and in accordance with the verdict of the jury he was sentenced to be confined in the county jail for 30 days, and pay a fine of $50.
When the state rested the defendant took the stand in his on behalf, and testified:
"The officers came out there and got this stuff and outfit; I showed them where it was; I was not making it to sell, but was making it for my own use. I had run through about a gallon and half, and I got soused. It was a home-made outfit I borrowed from a friend, and I got caught the first time I ever used it."
The assignments of error are purely technical. On the defendant's own testimony he is guilty as charged, and only the minimum punishment has been assessed. The judgment is therefore affirmed.